—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered May 3, 1999, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 10 years, unanimously affirmed. '
Defendant’s suppression motion was properly denied. The court properly found the single-photo identification conducted very shortly after the crime to be confirmatory because, under the unusual circumstances present, the complainant and eyewitness had become so familiar with defendant, as fellow de*321tainees, that there was no risk of misidentification (see, People v Rodriguez, 79 NY2d 445, 451; see also, People v Pipersburg, 273 AD2d 77, lv denied 95 NY2d 892). The complainant and eyewitness had spent more than an hour with defendant in a holding cell before and after the robbery, had conversed with him, had learned his full name, and had become familiar with his unique appearance.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification.
We perceive no basis for reduction of sentence. Concur— Nardelli, J. P., Mazzarelli, Wallach, Lerner and Friedman, JJ.